DETAILED ACTION

Applicant’s amendment and response received on 9/28/22 has been entered. Claims 26, 29, 32-34, 39, and 53-54 are now canceled. Claims 1-25, 27-28, 30-31, 35-38, 40-52 and 55-56 are therefore pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Applicant’s amendments to the claims has necessitated the following new grounds of rejection.

Claims 1-25, 27-28, 30-31, 35-38, 40-52 and 55-56 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 35 have been amended to recite the limitation that, “said chimeric antigen receptor and said RAID polypeptide, or said chimeric antigen receptor and said Ezrin polypeptide, are separated by one or more peptide cleavage site, and wherein said chimeric antigen receptor and said RIAD polypeptide, or said chimeric antigen receptor and said Ezrin polypeptide, are encoded by a single nucleic acid molecule and are not expressed as a single polypeptide”. The limitation that the chimeric antigen receptor and the RIAD or Ezrin polypeptide are encoded by a single nucleic acid molecule and are not expressed as a single polypeptide in combination with the limitation that the chimeric antigen receptor and said RIAD or Ezrin polypeptide are separated by one or more peptide cleavage sites renders the claims confusing. Peptide cleavage sites, including T2A and P2A, allow for the expression of two different polypeptides from a single nucleic acid molecule; however, the peptide cleavage site functions by allowing cleavage of a longer polypeptide comprising the two target polypeptides into two or more individual peptides. Therefore, mechanistically, a single polypeptide is initially expressed which is then cleaved into two separate polypeptides at the peptide cleavage site. This mechanism is taught in the specification, see for example paragraph 344:
In certain aspects, the foregoing chimeric antigen receptor and RIAD polypeptides are encoded by a single nucleic molecule in the same frame and as a single polypeptide chain (e.g., the RIAD polypeptide is attached to the N-terminus or C-terminus of the chimeric antigen receptor). In this aspect, the RIAD polypeptide and chimeric antigen receptor can, e.g., be separated by one or more peptide cleavage sites. (e.g., an auto-cleavage site or a substrate for an intracellular protease). 

The specification teaches other embodiments in which the chimeric antigen receptor and a RIAD or Ezrin polypeptide are encoded by a single nucleic acid but are not expressed as a single peptide. However, in these embodiments nucleic acid encoding each peptide is controlled by a single promoter separated by an IRES (see specification, paragraph 346). Thus, based on the disclosure in the speciation and the mechanism of peptide cleavage sites, the limitation that the chimeric antigen receptor and the RIAD or Ezrin polypeptide are encoded by a single nucleic acid molecule and are not expressed as a single polypeptide conflicts with the limitation that the chimeric antigen receptor and said RIAD or Ezrin polypeptide are separated by one or more peptide cleavage sites. As such, the structure of the nucleic acid claimed and the metes and bounds of the structure cannot be determined. Claims 2-25, 27-28, 30-31, 36-38, 40-52 and 55-56 depend directly or indirectly on claims 1 or 35 and thus are included in this action. 
	In the interests of compact prosecution, the claims have been interpreted based on the structure of the nucleic acid claimed, where the single nucleic acid sequence encodes the chimeric antigen receptor and the sequence encoding RIAD or Ezrin separated by a peptide cleavage site. 

Claims 1-25, 27-28, 30-31, 35-38, 40-52 and 55-56 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
Independent claims 1 and 35 have been amended to recite the limitation that, “said chimeric antigen receptor and said RAID polypeptide, or said chimeric antigen receptor and said Ezrin polypeptide, are separated by one or more peptide cleavage site, and wherein said chimeric antigen receptor and said RIAD polypeptide, or said chimeric antigen receptor and said Ezrin polypeptide, are encoded by a single nucleic acid molecule and are not expressed as a single polypeptide”. An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989). New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). 
Neither the original claims nor the as filed specification teaches a single nucleic acid which encodes a chimeric antigen receptor and said RAID polypeptide, or said chimeric antigen receptor and said Ezrin polypeptide, where the receptor and polypeptide are separated by one or more peptide cleavage site, and wherein the receptor and polypeptide are not expressed as a single polypeptide. The original claims recited the limitation that the “RIAD polypeptide and chimeric receptor are separated by one or more peptide cleavage sites” in dependent claim 26, which depended on claim 24, which recited the limitation that the “chimeric antigen receptor and RIAD polypeptide are encoded by a single nucleic acid molecule in the same frame and as a single polypeptide chain”.  Original claim 29, which depended on claim 1, recited the limitation that the receptor and polypeptide “are encoded by a single nucleic acid molecule and are not expressed as a single polypeptide”. No original claim recited both the limitation of claim 26 and the limitation of claim 29. The original claims reflect the teachings in the as filed specification for two different embodiments of the instant invention. In one embodiment, the chimeric antigen receptor and said RAID polypeptide, or said chimeric antigen receptor and said Ezrin polypeptide, are separated by one or more peptide cleavage site. Paragraph 344 discloses this embodiment as follows:
In certain aspects, the foregoing chimeric antigen receptor and RIAD polypeptides are encoded by a single nucleic molecule in the same frame and as a single polypeptide chain (e.g., the RIAD polypeptide is attached to the N-terminus or C-terminus of the chimeric antigen receptor). In this aspect, the RIAD polypeptide and chimeric antigen receptor can, e.g., be separated by one or more peptide cleavage sites. (e.g., an auto-cleavage site or a substrate for an intracellular protease). 

The disclosure in paragraph 344 of the specification is further consistent with the mechanism of peptide cleavage sites, including 2A cleavage sites. Peptide cleavage sites, such as T2A and P2A, allow for the expression of two different polypeptides from a single nucleic acid molecule, where the peptide cleavage site functions by allowing cleavage of a translated polypeptide comprising the two target polypeptides into two individual peptides. It was further known in the prior art that cleavage using 2A peptides is not 100% efficient. See for example Kim et al., who demonstrates that separation of two proteins of interest with various peptide cleavage sites resulted in a varying amount of uncleaved polypeptide comprising the two encoded proteins (Kim et al. (2011) PloS ONE, Vol. 6(4), e18556, doi:10.1371/journal.pone. 0018556, pages 1-8, see specifically Figures 1-3 on pages 3 and 5). Thus, the presence of a peptide cleavage site does not mean that two protein sequences flanking the peptide cleavage site are not expressed as a single polypeptide. It is further noted that the specification differentiates between the embodiment where the receptor and RIAD, or receptor and Ezrin are expressed as a single polypeptide using a peptide cleavage between the sequences and other embodiments where the two proteins are be encoded by the same nucleic acid but are not expressed as a single polypeptide. Paragraph 346 in the instant specification provides a description of this alternative embodiment:
In other aspects, the foregoing chimeric antigen receptor and RIAD or Ezrin polypeptides are encoded by a single, or multiple, nucleic molecules and are not expressed as a single polypeptide. Here, e.g., the chimeric antigen receptor and the RIAD or Ezrin polypeptide can be controlled by a common promoter or be separated by an internal ribosomal entry site. Alternatively, the expression of the chimeric antigen receptor and the RIAD polypeptide can be, e.g., controlled by separate promoters.

Thus, the specification clearly teaches two separate embodiments, where the embodiment comprising the use of one or more cleavage peptides between a chimeric receptor and RIAD or Ezrin is described as being expressed as a single polypeptide, and the other embodiment utilized an IRES or separate promoters in the same vector to separately express the two proteins. As the specification does not explicitly or implicitly teach the limitation that, “said chimeric antigen receptor and said RAID polypeptide, or said chimeric antigen receptor and said Ezrin polypeptide, are separated by one or more peptide cleavage site, and wherein said chimeric antigen receptor and said RIAD polypeptide, or said chimeric antigen receptor and said Ezrin polypeptide, are encoded by a single nucleic acid molecule and are not expressed as a single polypeptide” as recited in claims 1 and 35 as amended, the added limitation represents new matter not supported by the as filed specification. 

Pending, amended claims 1-25, 30-31, 35-38, 40-52 and 55-56 remain rejected in modified form under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant claims that the limitation of claim 26, now canceled, which was not included in this rejection, has been incorporated into independent claims 1 and 35, and that therefore the rejection has been overcome.
In response, the applicant has in fact integrated the limitations from both claims 26 and 29 into independent claims 1 and 35. However, the inclusion of both of these limitations in the same claim creates a claimed structure which is not enabled by the instant specification. As discussed above in the rejection of the claims under 35 U.S.C. 112 (b), for indefiniteness, and under 35 U.S.C. 112(a) for lack of written description/new matter, the specification does not disclose a single nucleic acid encoding both a chimeric antigen receptor and a RIAD or Ezrin polypeptide where the chimeric antigen receptor and a RIAD or Ezrin polypeptide are separated by one or more peptide cleavage sites, AND where the chimeric antigen receptor and a RIAD or Ezrin polypeptide are not expressed as a single polypeptide. 
The following scope of enablement is maintained: the specification, while being enabling for stoichiometric expression of a chimeric antigen receptor (CAR) and RIAD or a CAR and ezrin from a single nucleotide sequence in a cell where the nucleotide sequence encodes a single polypeptide comprising a CAR and RIAD or a CAR and ezrin separated by one or more peptide cleavage sites, does not reasonably provide enablement for the stoichiometric expression of two polypeptides from a single nucleotide sequence where the polypeptide comprises a CAR and RIAD or a CAR and Ezrin are separated by one or more peptide cleavage sites, and wherein the CAR and RIAD, or CAR and Ezrin, is not expressed as a single polypeptide. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant’s amendments to the claims which now recite that the nucleic acid is a single nucleic encoding a chimeric antigen receptor and RIAD or a chimeric antigen receptor and Ezrin separated by one or more peptide cleavage sites have overcome previously identified issues of enablement regarding the scope of nucleic acid encompassed by the claims which are capable of stoichiometric expression of both a CAR and RIAD, or a CAR and Ezrin. However, applicant’s amendment has introduced a new grounds of rejection based on the combined limitation of a single nucleic acid encoding both a chimeric antigen receptor and a RIAD or Ezrin polypeptide where the chimeric antigen receptor and a RIAD or Ezrin polypeptide are separated by one or more peptide cleavage sites, AND where the chimeric antigen receptor and a RIAD or Ezrin polypeptide are not expressed as a single polypeptide. The specification does not teach a single nucleic acid which encodes a chimeric antigen receptor and said RAID polypeptide, or said chimeric antigen receptor and said Ezrin polypeptide, where the receptor and polypeptide are separated by one or more peptide cleavage site, and wherein the receptor and polypeptide are not expressed as a single polypeptide. The original claims recited the limitation that the “RIAD polypeptide and chimeric receptor are separated by one or more peptide cleavage sites” in dependent claim 26, which depended on claim 24, which recited the limitation that the “chimeric antigen receptor and RIAD polypeptide are encoded by a single nucleic acid molecule in the same frame and as a single polypeptide chain”.  Original claim 29, which depended on claim 1, recited the limitation that the receptor and polypeptide “are encoded by a single nucleic acid molecule and are not expressed as a single polypeptide”. No original claim recited both the limitation of claim 26 and the limitation of claim 29. The original claims reflect the teachings in the as filed specification for two different embodiments of the instant invention. In one embodiment, the chimeric antigen receptor and said RAID polypeptide, or said chimeric antigen receptor and said Ezrin polypeptide, are separated by one or more peptide cleavage site. Paragraph 344 discloses this embodiment as follows:
In certain aspects, the foregoing chimeric antigen receptor and RIAD polypeptides are encoded by a single nucleic molecule in the same frame and as a single polypeptide chain (e.g., the RIAD polypeptide is attached to the N-terminus or C-terminus of the chimeric antigen receptor). In this aspect, the RIAD polypeptide and chimeric antigen receptor can, e.g., be separated by one or more peptide cleavage sites. (e.g., an auto-cleavage site or a substrate for an intracellular protease). 

The disclosure in paragraph 344 of the specification is further consistent with the mechanism of peptide cleavage sites, including 2A cleavage sites. Peptide cleavage sites, such as T2A and P2A, allow for the expression of two different polypeptides from a single nucleic acid molecule, where the peptide cleavage site functions by allowing cleavage of a translated polypeptide comprising the two target polypeptides into two individual peptides. It was further known in the prior art that cleavage using 2A peptides is not 100% efficient. See for example Kim et al., who demonstrates that separation of two proteins of interest with various peptide cleavage sites resulted in a varying amounts of both uncleaved polypeptide comprising the two encoded proteins, and cleaved protein products (Kim et al. (2011) PloS ONE, Vol. 6(4), e18556, doi:10.1371/journal.pone. 0018556, pages 1-8, see specifically Figures 1-3 on pages 3 and 5). Thus, the presence of a peptide cleavage site does not mean that two protein sequences flanking the peptide cleavage site are not expressed as a single polypeptide. It is further noted that the specification differentiates between the embodiment where the receptor and RIAD, or receptor and Ezrin are expressed as a single polypeptide using a peptide cleavage between the sequences and other embodiments where the two proteins are be encoded by the same nucleic acid but are not expressed as a single polypeptide. Paragraph 346 in the instant specification provides a description of this alternative embodiment:
In other aspects, the foregoing chimeric antigen receptor and RIAD or Ezrin polypeptides are encoded by a single, or multiple, nucleic molecules and are not expressed as a single polypeptide. Here, e.g., the chimeric antigen receptor and the RIAD or Ezrin polypeptide can be controlled by a common promoter or be separated by an internal ribosomal entry site. Alternatively, the expression of the chimeric antigen receptor and the RIAD polypeptide can be, e.g., controlled by separate promoters.

Thus, the specification clearly teaches two separate embodiments, where the embodiment comprising the use of one or more peptide cleavage sites between a chimeric receptor and RIAD or Ezrin is described as being expressed as a single polypeptide, and the other embodiment utilized an IRES or separate promoters in the same vector to separately express the two proteins. 
Therefore, in view of the teachings of the specification that a nucleic acid sequence encoding a CAR and RIAD, or a CAR and Ezrin, separated by one or more peptide cleavage sites express a single polypeptide, cleavable by the peptide cleavage sequence, the teachings of the prior art that expression of two proteins of interest separated by various peptide cleavage sites results in a varying amounts of both uncleaved polypeptide comprising the two encoded proteins, and cleaved protein products, and the scope of the claims, it would have required undue experimentation to make and use the invention as claimed. 

Claim Rejections - 35 USC § 103

The rejection of pending, amended claims 1-25, 27-28, 35-38, 40-52 and 55-56 under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0322212 (October 30, 2014), hereafter referred to as Brogdon et al., in view of  WO 2006/032923 (March, 2006), hereafter referred to as Carlson et al., Jarnaess et al. (2008) J. Biol., Chem., Vol. 283(48), 33708-33718, Kuras et al. (2012) Am. J. Physiol. Cell Physiol., Vol. 302, C1504-C1512, Gulati et al. (2013) J. Immunother., Vol. 1(Suppl 1):P12. Doi:10.1186/2051-1426-1-S1-P12, and Goedhart et al. (2011) PLoS ONE, Vol. 6(11): e27321. doi:10.1371/journal.pone. 0027321, is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the limitation of claim 29, which was not included in this rejection, has been introduced into independent claims 1 and 35 and that therefore the rejection of record has been overcome. The applicant does not provide any arguments concerning the teachings of any of the cited references.
In response, the applicant has in fact integrated the limitations from both claims 26 and 29 into independent claims 1 and 35. Note that claim 26, now canceled, was included in the rejection of record. However, the inclusion of both the limitations of now canceled claims 26 and 29 in the same claim creates a claimed structure which conflicts with the claimed functional limitation that the CAR and RIAD, or the CAR and Ezrin are not expressed as a single polypeptide. This issue has been discussed extensively above in the rejection of the claims under 35 U.S.C. 112 (b), for indefiniteness, under 35 U.S.C. 112(a) for lack of written description/new matter, and separately under 35 U.S.C. 112(a) for enablement. The rejection of the claims under 35 U.S.C. 112(b) also stated that in the interests of compact prosecution, the claims have been interpreted based on the structure of the nucleic acid claimed, where the single nucleic acid sequence encodes the chimeric antigen receptor and the sequence encoding RIAD or Ezrin separated by one or more peptide cleavage sites. Based on this structure, the rejection of record is maintained over the amended claims. 
As set forth in the previous office action, Brogdon et al. teaches chimeric antigen receptors (CARs) and nucleic acids encoding chimeric antigen receptors where the CARs comprise an antigen binding domain specific for the tumor antigen CD123, a transmembrane domain, a primary intracellular signaling domain and a costimulatory domain and in particular where the antigen binding domain is an antibody or antibody fragment, and more specifically an scFv, Fv, or Fab specific for CD123 (Brogdon et al., claims and paragraphs 1-40). In addition, Brogdon et al. teaches transmembrane domains derived from CD28 or CD8, including a transmembrane domain corresponding to SEQ ID NO:12, primary intracellular domains including CD3 zeta corresponding to SEQ ID NO:18, secondary costimulatory domains including 4-1BB corresponding to SEQ ID NOS 14 and 16, hinge sequences corresponding to SEQ ID NO:6, and leader sequences from CD8 corresponding to SEQ ID NO:2 (Brogdon et al., claims and paragraphs 21-30). Brogdon et al. further teaches vectors comprising nucleotide sequences encoding the CAR, specifically lentiviral vectors, which further comprise a promoter operatively linked to the CAR encoding sequence, and in particular where the promoter is the EF-1 promoter corresponding to SEQ ID NO:1 (Brogdon et al., claims and paragraphs 30-34). Brogdon et al. also teaches immune effector cells, specifically T cells, transfected/transduced with a vector encoding a CAR (Brogdon et al., claims). Brogdon et al. further teaches methods of treating cancer comprising administering CAR T cells, in particular, allogeneic T cells, and further administering one or more agent to increase the efficacy of the immune effector cells (Brogdon et al., paragraph 38 and 360). Finally, Brogdon et al. teaches cancer to be treated include leukemias, lymphomas, and Hodgkin’s disease as recited in instant claims 51-52 (Brogdon et al., claims). 
Brogdon et al. differs from the claims as written by not specifically teaching that the agent to be administered with the CAR is nucleic acid encoding a RIAD or Ezrin polypeptide or a nucleic acid encoding a RIAD polypeptide comprising a RISR peptide, and most specifically where the RISR peptide is SEQ ID NO:64, where the RIAD polypeptide is SEQ ID NO:63 or where the RIAD polypeptide comprising a RISR peptide is SEQ ID NO:65. Brogdon et al. further does not specifically teach the structure of a single vector encoding both the CAR and the RIAD and/or RISR. Carlson et al. supplements Brogdon et al. by teaching kinase inhibitors of cyclic AMP dependent protein kinase A (PKA) which comprise a polypeptide that inhibits the binding of PKA and an A kinase anchoring protein (AKAP), or which are AKAP mimics, and nucleic acids encoding the same (Carlson et al., claims). Specifically, Carlson et al. teaches an AKAP mimic capable of inhibiting PKA activity which is a peptide with a sequence 100% identical to SEQ ID NO:63 referred to as MEME3 (Carlson et al., page 28 and claim 3). Carlson et al. teaches that PKA is involved in cAMP mediated inhibition of T cell responses and that inhibition of PKA can increase T cell immune function (Carlson et al., pages 8-9). Carlson et al. further teaches vectors, including viral vectors, comprising nucleic acid encoding the AKAP mimic or a fusion protein thereof operatively linked to a promoter, and cells transfected/transduced with the vector (Carlson et al., pages 41-42). In addition, Carlson et al. teaches methods of treating a proliferative disease such as cancer using the nucleic acids encoding the AKAP mimic alone or in combination with an additional active ingredient or vaccine to treat the proliferative disease and improve T cell function (Carlson et al., pages 46-47 and 54). Jarnaess et al. further supplements Brogdon et al. and Carlson et al. by teaching additional AKAP mimics which can inhibit PKA signaling, including a peptide comprising a sequence 100% identical to SEQ ID NO:63 and identified as RIAD, which is the same sequence as disclosed by Carlson et al. as MEME3, a second peptide comprising a sequence 100% identical to SEQ ID NO:64 and identified as RISR, and a fusion of RIAD and RISR peptides which is 100% identical to SEQ ID NO:65 (Jarnaess et al., page 33709). Jarnaess et al. also demonstrates that the RISR peptide prevents cAMP mediated inhibition of IL-2 secretion from TCR activated T cells (Jarnaess et al., page 33716). At the time of filing, the prior art further teaches that IL-2 secretion is mediated by Lck signaling, a pathway shared by both TCR and CAR. Kuras et al., for example, teaches that PKA inhibits TCR signaling and T cell function by suppressing the activity of Lck (Kuras et al., page C1504). Gulati et al. teaches that chimeric antigen receptors, which commonly comprise both CD28 and CD3zeta intracellular signaling domains, are dependent on Lck signaling for both antigen-specific IL-2 and IFN-gamma secretion, and that lack of Lck signaling negatively impacts CAR T cell survival (Gulati et al., page 1). Therefore, in view of the teachings of Brogdon et al. to combine CAR T cells with an agent to increase the efficacy of the immune effector cells, the motivation provided by Carlson et al. that AKAP mimic peptides, or nucleic acids encoding AKAP mimic peptides, can be useful for cancer therapy by preventing PKA mediated inhibition of T cell function, the teachings of Kuras et al. that PKA inhibits Lck signaling, the teachings of Gulati et al. that Lck is involved in antigen specific CAR mediated secretion of IL-2 and IFN-gamma, and the teachings of both Carlson et al. and Jarnaess et al. for specific AKAP mimic peptides with the sequences of SEQ ID NOS 63, 64, and 65 useful for inhibiting PKA and preventing cAMP mediated inhibition of T cell function, it would have been prima facie obvious to the skilled artisan at the time of filing to combine the nucleic acid encoding a tumor binding CAR as taught by Brogdon et al. with a nucleic acid encoding a kinase inhibiting RIAD and/or RISR peptide as taught by Carlson et al. and Jarnaess et al. in an immune effector cell in order to prevent PKA inhibition of CAR mediated IL-2 and IFN-gamma secretion, and to form a composition useful for treating cancer with a reasonable expectation of success. 
Finally, in regards to the structure of the vector for expressing the CAR and the RIAD and/or RISR peptides, it is noted that Brogdon et al. teaches a number of ways in which two nucleic acids encoding two different peptides can be delivered and expressed in a cell. In particular, Brogdon et al. describes the use of a single vector comprising a cleavable peptide T2A linker between the two nucleotide sequence such that expression of both is under the operative control of a single promoter (Brogdon et al. paragraph 253). Goedhart et al. supplements Brogdon et al. by providing a comparison of four different co-expression strategies, including co-transfection, dual promoter plasmid, the use of an IRES, and the use of a viral 2A peptide, for the expression of two different polypeptides in a mammalian cell. Of the four strategies tested, Goedhart et al. teaches that the 2A strategy resulted in equimolar expression of both polypeptides (Goedhart et al., pages 1-2 and Figure 1).  Goedhart et al. teaches that similar to co-expression using two separate vectors, expression of the two polypeptides from single vector using two different promoters resulted in a striking heterogeneity of expression between the two proteins (Goedhart et al., page 2, Figure 1A and 1B. Goedhart et al. further teaches that the use of an IRES to co-express the two proteins also failed to produce equimolar amounts of the two proteins. Instead Goedhart et al. teaches that the level of protein expressed from the IRES was reduced compared to the upstream protein, and that the upstream protein was expressed at an approximately 3-fold higher level than the protein downstream of the IRES  (Goedhart et al., pages 2-3, 6, and Figure 1C). Thus, Goedhart et al., by disclosing the advantages of the 2A vector over other vector systems for expressing two different proteins in a cell,  provides motivation to select a system for expression of two proteins in a cell which utilizes a single vector comprising a single promoter operatively linked to the two protein coding sequences, where the coding sequences are linked by a sequence encoding a peptide cleavage sequence such as a 2A peptide. Thus, it is maintained that in view of the teachings of Brogdon et al. for a number of strategies for expressing two peptides from one or two vectors in a cell, and the motivation provided by Goedhart et al. to utilize a single vector with a 2A peptide sequence for expressing two different proteins in a cell, it would have been prima facie obvious to the skilled artisan at the time of filing to make and use a nucleic acid vector comprising a single promoter operatively linked to a coding sequence for a CAR and a coding sequence for ezrin or RIAD, where the two coding sequences are separated by a 2A peptide coding sequence, in order to achieve stoichiometric expression of the two proteins in a cell as taught by Brogdon et al. and Carlson et al. with a reasonable expectation of success. 

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633